Wilde, J.
In this case, it is agreed by the parties that the settlement of the pauper, Leonard Briggs, for whose support *568this action was brought, is in the defendant town, unless he acquired a settlement m another town, by virtue of a deed from one Daniel Sturtevant to Josiah Briggs, his father; and the question, whether a settlement has been thus acquired, depends on the construction to be given to the several deeds which are made a part of the case.
It is not questioned that if Daniel Sturtevant had a title to *569the estate conveyed to Josiah Briggs, his title passed to the grantee by that conveyance. By the grant of a dwelling-house, the land under it passes, as necessary to its use and enjoyment. 2 Met. 598. By this deed, not only a part of the house and barn, described in the deed, was conveyed, but also one half of the cellar; which undoubtedly passed an interest in the land.
But the plaintiffs’ counsel contends that Daniel Sturtevant had no title to the land, and consequently that nothing passed by his deed. Admitting this, still if Josiah Briggs entered under said deed, claiming title thereby, and occupied the premises for three years successively, as it is agreed he did, he acquired a title by disseizin, and the question then would be, whether an estate thus wrongfully acquired would be sufficient whereby he could gain a settlement under St. 1821, c. 94, § 2, and Rev. Sts. c. 45. But it is not necessary to consider this question ; for we are of opinion that Daniel Sturtevant had a good title to the estate conveyed to Briggs. On the 21st of June 1815, Bethuel Borden conveyed his homestead farm, with the buildings thereon, to the said Daniel Sturtevant and James Sturtevant, and they held the same in common until June 1st 1819, when they made partition of the same, by mutual deeds of release, by which the said Daniel released to the said James forty seven and a half acres on which the buildings stood, and the said James released the residue to the said Daniel. By the said deeds they also divided the buildings, so as to hold the same in severalty ; and the plaintiffs’ counsel contends that by these deeds the whole title and interest in the land on which the buildings stood vested in James, although Daniel had a right to the use and occupation of his part of the buildings. But we think this is not the true construction of the deeds. The deeds are unskilfully drawn; but by the deed of James, he released and sold to Daniel the same estate which Daniel afterwards conveyed to Briggs, and both of these deeds must receive the same construction. By the grant of the north part of the great barn to the middle of the floor, an interest in the land under it passed to Daniel Sturtevant, in severalty ; and by the grant of the several rooms in the dwelling-house and one half of the cellar, an interest in the land *570under the dwelling-house passed to Daniel, in common with the grantor. But whether, by this grant, an interest in the land passed in severalty or in common, is immaterial in the present case. The deeds also from Daniel Sturtevant to Lucy Slocum and Arnold Slocum are immaterial, as the estate thereby conveyed was reconveyed to Daniel Sturtevant before his conveyance to Briggs.

Plaintiffs nonsuit